Fourth Court of Appeals
                                 San Antonio, Texas
                                      November 3, 2017

                                    No. 04-17-00459-CV

                         IN THE INTEREST OF M.L.C., A Child,

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016PA02184
                     Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER

          Appellee’s brief was due November 1, 2017. Appellee filed its brief and a motion for
extension of time on November 2, 2107. We GRANT appellant’s motion for extension of time.

Entered on this 3rd day of November, 2017.

                                                                 PER CURIAM




ATTESTED TO______________________
                Keith E. Hottle,
                Clerk of Court